NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE BENJAMIN RODRIGUEZ,                        No.    17-16021

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02180-KJD-
                                                CWH
 v.

NATIONSTAR MORTGAGE LLC; et al.,                MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Jose Benjamin Rodriguez appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims relating to foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Kwan v. SanMedica



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Rodriguez’s claims under the Truth in

Lending Act (“TILA”) because the loan at issue was a “residential mortgage

transaction” and therefore not subject to TILA rescission. See 15 U.S.C.

§ 1635(e)(1) (the right of rescission does not apply to a “residential mortgage

transaction”); id. § 1602(x) (defining “residential mortgage transaction”).

      The district court properly dismissed Rodriguez’s wrongful foreclosure

claim because Rodriguez failed to allege facts sufficient to state a plausible claim

for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face” (citation and internal quotation marks

omitted)); Collins v. Union Fed. Sav. & Loan Ass’n, 662 P.2d 610, 623

(Nev. 1983) (wrongful foreclosure claim requires that no failure of performance

existed on the part of the borrower that would have authorized foreclosure).

      AFFIRMED.




                                           2                                      17-16021